Title: From Benjamin Franklin to John Bondfield, 25 October 1781
From: Franklin, Benjamin
To: Bondfield, John


Sir,
Passy, Oct. 25. 1781.
I have just received your Letter of the 20th. Instant, repeating your Application for a Commission for the Brigantine Sally. The same has been sent to you a Week since, and I hope you have receiv’d it before this time. This is to request that you would send by three of the first Vessels bound from your Port to Philadelphia, a Cask, in each, of your best Claret; in Bottles, if you judge that Method better than to send it in the Wood, and address the same to Mr. Richard Bache, Merchant there, on my Account. With much Esteem, I have the honour to be, Sir, Your most obedient humble Servant
B Franklin
Mr. Bondfield
 
Addressed: A Monsieur / Monsieur Bondfield / Negociant / à Bordeaux
Endorsed: Passy 25 Oct 1781 Benj Franklin
